           Case 2:15-cr-00165-APG-NJK Document 41 Filed 04/16/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853

 3   SUMMER A. JOHNSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Facsimile: (702) 388-6787
 6   E-mail: Summer.Johnson@usdoj.gov
     Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                  Case No.: 2:15-cr-00165-APG-NJK
10                Judgment Creditor,            ORDER TO DISSOLVE WRIT OF
                                                CONTINUING GARNISHMENT
11         v.
12   CHAD NICHOLS,
13                Judgment Debtor,
14   and
15
     AMERICAN EAGLE
16   TRANSPORTATION, and its Successors or
     Assigns,
17
                  Garnishee.
18

19

20         This matter is before the Court on the motion of the United States to Dissolve the

21   Writ of Continuing Garnishment directed to American Eagle Transportation, and its

22   successor or assigns, at 120 W. Delhi Avenue, North Las Vegas, NV 89032.

23         The special assessment and restitution debt imposed in the criminal case, 2:15-cr-

24   00165-APG-NJK having been paid in full,

25   ///

26   ///

27   ///

28   ///


                                               4
           Case 2:15-cr-00165-APG-NJK Document 41 Filed 04/16/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Writ of

 2   Continuing Garnishment issued to American Eagle Transportation, and its successor or

 3   assigns, on August 21, 2020 is hereby dissolved.

 4
              April 16, 2021
     Dated: ___________________________        _________________________________________
 5
                                               UNITED STATES DISTRICT JUDGE
 6                                             Case No.: 2:15-cr-00165-APG-NJK

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  5
